WIGGINTON, Judge.
Appellant appeals his conviction, after trial by jury, of grand theft, raising six points for review. We affirm.
Appellant challenges the trial judge’s reading to the jury of Florida Standard Jury Instruction, Criminal Cases, 2.07, concerning appellant’s unexplained possession of recently stolen property. Appellant contends that Instruction 2.07 violates his Fifth Amendment right to remain silent. This issue has been raised and resolved contrary to appellant’s position in Smith v. State, 394 So.2d 407 (Fla.1981) and State v. Young, 217 So.2d 567 (Fla.1968).
We have considered appellant's remaining points and also find them to be without merit.
AFFIRMED.
LARRY G. SMITH and NIMMONS, JJ., concur.